DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14, 16, 17, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (US 2015/0037062) in view of Cavill et al. (US 2019/0121277).
Shibuya (…062) discloses an image forming apparatus (10) (figure 1) comprising: an apparatus body (11); a process cartridge (13) comprising an image bearing member (20) and a developing roller configured to supply toner to the image bearing member ([0035] and figure 1), the process cartridge being detachably attached to the apparatus body ([0033]; [0035]; and figure 1); a toner cartridge (15) configured to accommodate toner to be replenished to the process cartridge and detachably attached to the apparatus body independently from the process cartridge ([0040]; and figure 1); a belt (31) which is movable and formed in an endless shape, which is configured to be in contact with the image bearing member on an outer surface of the belt, and on which a toner image is transferred from the image bearing member ([0036]; [0037]; and figure 1); a transfer member (143) configured to be in contact with the outer surface of the belt to form a transfer portion and to transfer the toner image that has been transferred to the belt to a recording material at the transfer portion ([0039]; and figure 1); and a tension roller (142) configured to be in contact with an inner surface of the belt at a position downstream of the transfer portion and upstream of the image bearing member in a direction of rotation of the belt and to stretch the belt ([0037]; and figure 1) [see Applicant’s claim 12].  The process cartridge and the transfer portion are arranged in this order in the moving direction of the belt (figure 1) [see Applicant’s claim 13]. A width of the toner cartridge in the moving direction of the belt is greater than a width of the process cartridge in the moving direction of the belt and not greater than three times the width of the process cartridge when viewed in a rotational axis direction of the image bearing member (figure 1) [see Applicant’s claim 14].  The image forming apparatus further comprising an exposure unit (22) configured to expose the image bearing member ([0033]; and [0034]), wherein the process cartridge (15) is arranged between the belt (31) and the exposure unit (22) in an orthogonal direction orthogonal to both the moving direction of the belt and a direction of a rotational axis of the developing roller (figure 1) [see Applicant’s claim 16].   The toner cartridge (15) is arranged at a position overlapped with the belt (31) and the exposure unit (22) when viewed in the orthogonal direction (figure 1) [see Applicant’s claim 17].  An image forming apparatus (10) (figure 1) comprising: an apparatus body (11); a first process cartridge (13) comprising a first image bearing member (20) and a first developing roller configured to supply first toner to the first image bearing member ([0035] and figure 1), the first process cartridge being detachably attached to the apparatus body ([0033]; [0035]; and figure 1); a first toner cartridge (15) configured to accommodate the first toner and detachably attached to the apparatus body independently from the first process cartridge ([0040]; and figure 1); a second process cartridge (13) comprising a second image bearing member (20) and a second developing roller configured to supply second toner to the second image bearing member ([0035]; and figure 1), the second process cartridge being detachably attached to the apparatus body ([0033]; [0035]; and figure 1); a second toner cartridge (15) configured to accommodate the second toner and detachably attached to the apparatus body independently from the second process cartridge ([0040]; and figure 1); a belt (31) which is movable and formed in an endless shape, which is configured to be in contact with the first image bearing member (20) and the second image bearing member (20) on an outer surface of the belt, and on which toner images are transferred from the first image bearing member and the second image bearing member ([0036]; [0037]; and figure 1); a transfer member (143) configured to be in contact with the outer surface of the belt to form a transfer portion and to transfer the toner images having been transferred to the belt to a recording material at the transfer portion ([0039]; and figure 1); and a tension roller (142) configured to be in contact with an inner surface of the belt at a position downstream of the transfer portion and upstream of the first image bearing member and the second image bearing member in a direction of rotation of the belt and to stretch the belt ([0037]; and figure 1) [see Applicant’s claim 20].   The second process cartridge, the first process cartridge, and the transfer portion are arranged in this order in the moving direction of the belt (figure 1) [see Applicant’s claim 21].  However, Shibuya (…062) does not disclose the claimed position of the toner cartridge, the first toner cartridge and the second toner cartridge.  Cavill et al. (…277) disclose an image forming apparatus (12) (figure 2) comprising an apparatus body (202); a process cartridge (100) comprising an image bearing member (103) and a developing roller (118) configured to supply toner to the image bearing member, the process cartridge being detachably attached to the apparatus body ([0037]; and figure 2); a toner cartridge (200) configured to accommodate toner to be replenished to the process cartridge and detachably attached to the apparatus body independently from the process cartridge ([0037]; and figure 2); and a transfer member (58) that transfers a toner image ([0040]; and figure 1), where the toner cartridge (200) is at a position overlapped with the process cartridge when viewed in sidewise direction (figure 2) [see Applicant’s claims 12, 13, 20, 21 and 23].  The toner cartridge (200) is arranged on the same side as the process cartridge (100) with respect to the transfer member in the orthogonal direction and on a same side as the process cartridge with respect to an exposure unit (32) in the orthogonal direction (figure 2) [see Applicant’s claim 16].  The specific order of the toner cartridge and the process cartridge is considered merely an engineering decision [see Applicant’s claims 13, 21 and 23].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed positioning of the toner cartridge, the first toner cartridge and the second toner cartridge, since as disclosed by Cavill et al. (…277), such a toner cartridge placement is well known in the art. 

Claims 15, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (US 2015/0037062) in view of Cavill et al. (US 2019/0121277) as applied to claims 12, 21 and 23 above, and further in view of Nohara et al. (US 2019/0086832).
Shibuya (…062) in view of Cavill et al. (…277) disclose the features mentioned previously, but do not disclose the claimed another toner cartridge, the first conveying pipe and second conveying pipe.  Nohara et al. (…832) disclose an image forming apparatus (figure 1) including a process cartridge (13), a toner cartridge (51) and another toner cartridge (52), where the another toner cartridge configured to accommodate a same toner as the toner cartridge, the another toner cartridge being detachably attached to the apparatus body independently from the process cartridge and the toner cartridge and configured to supply the toner to the process cartridge ([0032]-[0036] and figures 2-11), where the specific relative position of the cartridge with respect to the another cartridge is considered to be merely a matter of an engineering decision [see Applicant’s claim 15].    The image forming apparatus further comprising a transfer belt (141) (figure 1); a first conveying pipe extending in a moving direction of the belt and configured to convey a first toner from a first toner cartridge to a first process cartridge; and a second conveying pipe extending in a moving direction of the belt and configured to convey a second toner from a second toner cartridge to a second process cartridge, wherein the first conveying pipe and the second conveying pipe are overlapped when viewed in the moving direction of the belt, where the specific extending direction is considered to be obvious design choice since the specific extending direction depends upon the specific placement of the toner cartridges and process cartridges ([0032]-[0036]; and figures 2-11) [see Applicant’s claims 22 and 24].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed another toner cartridge, as disclosed by Nohara et al. (…832), since such is well known in the art to supply additional toner to a process cartridge.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed first conveying pipe and second conveying pipe, as disclosed by Nohara et al. (…832), since such are well known in the art for conveying toner from a toner cartridge to a process cartridge.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (US 2015/0037062) in view of Cavill et al. (US 2019/0121277) as applied to claim 12 above, and further in view of Sato (US 2012/0251160).
Shibuya (…062) in view of Cavill et al. (…277) disclose the features mentioned previously, and Shibuya (…062) discloses a cleaning member (30) configured to remove waste toner from the belt ([0038]; and figure 1) [see Applicant’s claim 19].  However, Shibuya (…062) in view of Cavill et al. (…277) do not disclose the claimed collection container.  Sato (…160) discloses an image forming apparatus (figure 1) including a toner cartridge (11K); and a transfer belt (15), where the toner cartridge comprises a collection container (164) configured to collect waste toner removed from the belt ([0132]; and [0133]) [see Applicant’s claim 18].  The image forming apparatus further comprises a cleaning member (13) configured to remove waste toner from the belt (15) ([0107]-[0115]) and collect waste toner in the collection container ([0133]), where the feature of the toner cartridge including the cleaning member is considered to be an obvious engineering decision [see Applicant’s claim 19].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed collection container, as disclosed by Sato (…160), since such facilitates removal of waste material.  


Allowable Subject Matter
Claims 1-11 and 25-27 are allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Tanaka (US 2009/0060589) and Takano et al. (US 2018/0356756) disclose an image forming apparatus including a process cartridge, toner cartridge and a transfer belt.  
            Watanabe (US 2013/0051886) disclose an image forming apparatus and a sheet binding device.

Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        August 5, 2022